DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is the second Office Action on the merits.

Status of Claims
	This Office Action is in response to amendments filed on December 8, 2021.
Claims 1-16 are currently amended.
	Claims 1-16 are pending.

Information Disclosure Statement

The Information Disclosure Statement that was filed on June 29, 2021 is in compliance with 37 CFR 1.97.  Accordingly, the IDS has been considered by the Examiner.  An initialed copy of the Form 1449 is enclosed herewith.
	
Response to Remarks and Amendments

Claim Rejections – 35 USC § 112(b).
The outstanding 35 USC 112(b) rejection of claim 12 is withdrawn in view of Applicant’s amendment deleting “being designed”.
Claim Rejections– 35 USC § 101: Non-Statutory Subject Matter
The outstanding 35 USC 101 rejections, with respect to claim 14, is maintained because it does not make clear that the claim is limited to non-transitory computer-readable media.

Claim Rejections– 35 USC § 101: Directed to or Encompassing a Human Organism
The outstanding 35 USC 101 rejection, with respect to claim 10 is withdrawn in view of Applicant’s amendment deleting “wherein the decision make is a driver of the vehicle.”
Claim Rejections– 35 USC § 101: Abstract Idea.
The outstanding 35 USC 101 rejections, with respect to claims 1, 4-13, and 15 are withdrawn in view of Applicant’s amendment adding the limitation, “controlling via the motion planning module the first vehicle to execute a driving maneuver corresponding to the at least one possible driving maneuver with respect to the one or more second vehicles.  This is a practical application of the previously defined abstract idea.
Claim Rejections – 35 USC § 102 and 103.
Applicant is arguing all of the newly amended claim limitations.  Since the newly amended claims change the scope of the claims, the outstanding 35 USC 102 and 103 rejections are all withdrawn.  However, the Examiner updated the search and found new art to meet the claim limitations of the newly amended claims.  The new 35 USC 102 and 103 rejections, necessitated by Applicant’s amendments, are outlined below.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 14 is rejected under 35 USC 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because “a computer program comprising machine readable instructions that are executable by a computing unit of a control drive to perform a method” is not limited to non-

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5 and 12-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Buburuzan et al., Publication US 2018/0319403 (hereinafter referred to as “Buburuzan”.)

As per claim 1, Buburuzan discloses a method for determining a driving maneuver of a vehicle, comprising the following steps:
receiving vehicle parameters generated by a vehicle parameter acquisition module of a first vehicle [see at least Buburuzan para 18 "…the at least one vehicle-to-vehicle status message can comprise information relating to a position and/or a trajectory of the at least one further transportation vehicle."];
determining at least one possible driving maneuver via a driving maneuver planning module based on the vehicle parameters received [see at least Buburuzan para 16 "…automatically determining 
providing the at least one possible driving maneuver to a motion planning module of the first vehicle [see at least Buburuzan para 16 "…automatically determining a gap in traffic for the lane change of a transportation vehicle."];
generating the evaluation variable via the driving maneuver planning module based on at least one previously executed driving maneuver by the first vehicle [see at least Buburuzan para 18 "…the at least one vehicle-to-vehicle status message can comprise information relating to a position and/or a trajectory of the at least one further transportation vehicle."];
controlling via the motion planning module the first vehicle to execute a driving maneuver corresponding to the at least one possible driving maneuver with respect to the one or more second vehicles [see at least Buburuzan para 16 "...By combining the data, the transportation vehicle can capture both transportation vehicles which are equipped with a vehicle-to-vehicle communication 

As per claim 2, Buburuzan discloses the method, wherein the driving maneuver to be executed is selected from a plurality of possible driving maneuvers determined by the driving maneuver planning module based on the vehicle parameters, the evaluation variable, and the knowledge data [see at least Buburuzan para 26 "…if a message relating to an acceptance of the lane change request is received from the at least one further transportation vehicle, the ascertaining process, the determining process and/or the providing process can be aborted."]

As per claim 3, Buburuzan discloses the method, wherein the evaluation variable is determined by the motion planning module on the basis of a previously executed driving maneuver and/or vehicle parameters during the execution of the previously executed driving driving maneuver, wherein the evaluation variable comprises data characterizing a smallest distance to the one or more second vehicles that are adjacent to the first vehicle, a highest lateral acceleration of the first vehicle during the previously executed driving maneuver, a highest longitudinal acceleration and/or a cost value of the previously executed driving maneuver [see at least Buburuzan para 16 "…automatically determining a gap in traffic for the lane change of a transportation vehicle."; para 18 "...The first detection process can be based on the information relating to the position and/or the trajectory of the at least one further transportation vehicle."; para 24 "…The process of determining the information relating to the driving maneuver comprises ascertaining information relating to at least one distance to a leading transportation vehicle and/or a trailing transportation vehicle to make it possible to calculate whether the lane change request can be complied with in a possible cooperation area."]

As per claim 4, Buburuzan discloses the method, wherein the knowledge data is a first set of knowledge data, and the method further comprising providing a second set of knowledge data for the first vehicle to the one or more second vehicles wherein the second set of knowledge data comprises at least the vehicle parameters, the driving maneuver to be executed by the first vehicle, the driving maneuver that was executed by the first vehicle and/or the evaluation variable wherein a decision-making submodule of each of the one or more second vehicles is adapted on the basis of the second set of knowledge data to control a subsequent executed driving maneuver by the one or more second vehicles with respect to the first vehicle.]

As per claim 5, Buburuzan discloses the method, wherein the at least one decision-making submodule determines the at least one possible driving maneuver based on a cost function, a decision tree, a vehicle-following model comprising a distance-dependent vehicle-following model and/or a psychophysical vehicle-following model according to Wiedemann, and/or a state machine [see at least Buburuzan para 53 "...Once the map has been created, the identification process 110 can also calculate the gap in traffic or a plurality of gaps in traffic, for example, based on the map and a length of the at least one further transportation vehicle 200, which may be included in the status messages, or based on sensor data from the transportation vehicle's own on-board sensor system or from remote transportation vehicles."]

As per claim 12, Buburuzan discloses a control device for a vehicle for controlling the vehicle, the control device to execute a method according to claim 1, wherein the vehicle is the first vehicle [see at least Burburuzan paras 16, 18, 4, and 26].

As per claim 13, Buburuzan discloses a vehicle with a control device designed to execute a method according to claim 1 and at least one sensor for detecting at least one vehicle parameter of the vehicle parameters, wherein the vehicle is the first vehicle [see at least Burburuzan paras 16, 18, 4, and 26].

As per claim 14, Buburuzan discloses a computer program comprising machine readable instructions that are executable by a computing unit of a control device to perform a method according to claim 1 [see at least Burburuzan paras 16, 18, 4, and 26].

As per claim 15, Buburuzan discloses a system for determining a driving maneuver with at least one vehicle according to claim 13 the at least one vehicle comprises the first vehicle [see at least Burburuzan paras 16, 18, 4, and 26].

As per claim 16, Buburuzan discloses a system, wherein the system comprises a server which is connected to the at least one vehicle for data connection [see at least Buburuzan para 112 "...Another exemplary embodiment is a computer program for carrying out at least one of the methods described above when the computer program runs on a computer, a processor or a programmable hardware component."; para 18 vehicle-to-vehicle communication],
wherein the motion planning module controls the at least one vehicle in such a way that the at least one vehicle performs the driving maneuver [see at least Buburuzan para 16 "...By combining the data, the transportation vehicle can capture both transportation vehicles which are equipped with a vehicle-to-vehicle communication system and transportation vehicles without a vehicle-to-vehicle communication system or obstacles and, on the basis thereof, can carry out or support a lane change in an automated manner."],

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6, 8, 10, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Buburuzan, in view of Banvait et al., Publication US 2018/0105009 (hereinafter referred to as “Banvait”.)

As per claim 6, Buburuzan fails to disclose the method, wherein at least one of the at least one decision-making submodules enhances the at least one possible driving maneuver by means of a machine learning decision process comprising an enhanced machine learning decision process.  However, Banvait teaches this limitation [see at least Banvait para 24 "…This may allow perception or control algorithms, machine learning...or the like that correspond to ...one vehicle 12 to be passed to and used by another vehicle 12."]
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method as disclosed in Buburuzan to use wherein at least one of the at least one decision-making submodules enhances the at least one possible driving maneuver by means of a machine learning decision process comprising an enhanced machine learning decision process as disclosed in Banvait because of the benefit of effective operation autonomous vehicles [see at least Banvait para 3.]

As per claim 8, Buburuzan fails to disclose the method, wherein the evaluation variable is used to train a machine learning decision process of the at least one decision-making submodule.  However, Banvait teaches this limitation [see at least Banvait para 33 "A machine-learning module 38 may support the operation or expand the functionality of a vehicle-motion module 32, perception module 34, control module 36…a machine-learning module 38 may develop, improve, or implement one or more algorithms corresponding to a control module 36 that identify appropriate responses for various anomalies 22."]
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method as disclosed in Buburuzan to use wherein the evaluation variable is used to train a machine learning decision process of the at least one decision-making submodule as disclosed in Banvait because of the benefit of effective operation autonomous vehicles [see at least Banvait para 3.]

As per claim 10, Buburuzan fails to disclose the method, wherein a selection module selects the driving maneuver to be executed on the basis of weighting of a credibility of the corresponding decision-making submodule and/or a frequency of an occurrence of a possible driving maneuver.  However, Banvait teaches this limitation [see at least Banvait para 48 " One or more inputs (e.g., data from one or more sensors 16) may be used 60 to determine current motion of a vehicle 12. This information may be used to determine how best to prepare to encounter an anomaly 22. For example, if the speed of a vehicle 12 and the distance to the anomaly 22 are known or determined, then a system 10 may calculate when the vehicle 12 will encounter the anomaly 22."; para 52 "The algorithm may take input from one or more such sensors to estimate the location of the railroad tracks 22a or actual cattle guard 22b with reference to the body coordinate system. Additionally, by using information (e.g., pitch, vehicle speed, and height) from the CAN bus, an algorithm may determine a position of the front wheels of the vehicle 12 with respect to the railroad tracks 22a or actual cattle guard 22b. The outputs of this algorithm, like X, Y and Z location of railroad tracks 22a or actual cattle guard 22b, may help the vehicle 12 to be better prepared to pass over the railroad tracks 22a or actual cattle guard 22b without losing control of the vehicle 12. Additionally, it may be used to control an active suspension of the vehicle 12 to make the drive over the railroad tracks 22a or actual cattle guard 22b more comfortable. An output of the algorithm may also warn the driver to prevent the vehicle 12 from being damaged as it drives over the railroad tracks 22a or actual cattle guard 22b."]
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method as disclosed in Buburuzan to use wherein a selection module selects the driving maneuver to be executed on the basis of weighting of a credibility of the corresponding decision-making submodule and/or a frequency of an occurrence of a possible driving maneuver as disclosed in Banvait because of the benefit of effective operation autonomous vehicles [see at least Banvait para 3.]

As per claim 11, Buburuzan fails to disclose the method, wherein the selection module has an artificial neural network.  However, Banvait teaches this limitation [see at least Banvait para 33 "In selected embodiments, a machine-learning module 38 may be structured as a deep neural network."]
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method as disclosed in Buburuzan to use wherein the selection module has an artificial neural network as disclosed in Banvait because of the benefit of effective operation autonomous vehicles [see at least Banvait para 3.]

Claims 7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Buburuzan, in view of Banvait, and further in view of Yu et al., Publication US 2019/0209098 (hereinafter referred to as “Yu”.)

As per claim 7, Burburuzan fails to disclose the method, wherein the machine learning decision process is at least implemented by an artificial neural network.  However, Banvait teaches this limitation [see at least Banvait para 33 "…a machine-learning module 38 may be structured as a deep neural network."]
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method as disclosed in Buburuzan to use wherein the machine learning decision process is at least implemented by an artificial neural network as disclosed in Banvait because of the benefit of effective operation autonomous vehicles [see at least Banvait para 3.]
based on game theory, a Markow decision process and/or a partially observable Markow decision process.  However, Yu teaches this limitation [see at least Yu  para 34 "Network 700 is a Deep Q Network (DQN)…The process can be formulated as a Markow Decision Process…"]
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method as disclosed in the combination of  Buburuzan and Banvait to use …based on game theory, a Markow decision process and/or a partially observable Markow decision process as disclosed in Yu because of the benefit of more efficient determination of the surrounding environment [see at least Yu para 39.]

As per claim 9, the combination of Buburuzan and Banvait fails to disclose the method, wherein a plurality of decision-making submodules is provided, each of which determines at least one possible driving maneuver, wherein a decision maker selects the driving maneuver from the determined possible driving maneuvers, which is transmitted to the motion planning module.  However, Yu teaches this limitation [see at least Yu  para 37 "…S230 may therefore be executed to train multiple networks independently, where each network is trained to determine landmark locations of a particular trace…S230 comprises training five networks to recognize landmarks associated with five different...segments."]
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method as disclosed in the combination of  Buburuzan and Banvait to use wherein a plurality of decision-making submodules is provided, each of which determines at least one possible driving maneuver, wherein a decision maker selects the driving maneuver from the determined possible driving maneuvers, which is transmitted to the motion planning module as disclosed in Yu because of the benefit of more efficient determination of the surrounding environment [see at least Yu para 39.]

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAULA L SCHNEIDER whose telephone number is (313)446-4881. The examiner can normally be reached Monday - Tuesday 9:00 am - 5:00 pm and Thursday 9:00 am - 1:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anne Antonucci can be reached on 313-446-6519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/PAULA L SCHNEIDER/Primary Examiner, Art Unit 3666